DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
Applicant’s response filed 11 May 2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 11 February 2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
The instant application, U.S. Application Number 16/023,010, filed 29 June 2018 claims priority as a continuation of U.S. Application Number 15/709,719, filed 20 September 2017 (now U.S. Patent 11,214,793), which is a continuation of U.S. Application Number 15/061,827, filed for March 2016 (now U.S. Patent #9,809,813), which is a continuation of U.S. Application Number 14/243,875, filed 2 April 2014, which is a continuation of U.S. Application Number 12/794,507, filed 4 June 2010, which claims priority from provisional application 61/220,344, filed 25 June 2009.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. None of the cited priority applications appear to disclose a mixed lymphocyte reaction (MLR). None of the cited priority applications appear to disclose comparing the frequencies of donor reactive T-cell clones in pre-and post-transplant samples to determine whether immune reconstitution is occurring in the subject having a transplant. None of the cited priority applications appear to disclose doing so with regard to an organ transplant. Should applicant disagree, applicant is invited to point with particularity by application, page and line number where support for these concepts exist in prior applications, including the earliest non-provisional and Provisional applications. However, in the lack of any such indication where support exists for these concepts and prior applications, priority to such applications is denied, and the claims of the instant invention are accorded the filing date of the instant application, which is 29 June 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the method of claim 6, wherein the diversity in the post-transplant sample comprises TCR CDR3 gene sequences with at least a 5-fold higher frequency in the compared to the TCR CDR3 gene sequence population in the pretransplant sample. The phrase “…at least a 5-fold higher frequency in the compared to…” is indefinite, since there appears to be a missing object following the recitation of “in the” in claim 7. This missing object makes the sentence indefinite since one of ordinary skill could not determine what the 5-fold higher frequency is relative to. This claim has not been treated further on the merits, since to do so would require inappropriate assumption.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 6 and 8 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Sykes et al. (“Sykes”; U.S. Pre-Grant Publication Number 2016/0169890). This is a new rejection, necessitated by applicant’s amendments to the claims. Applicant’s arguments with regard to the rejection of record made previously under this statute have been fully considered, but are moot in view of the new grounds of rejection.
Claim 1 recites a method of providing diagnostic assessment of immunocompetence in a solid organ transplant recipient undergoing immune suppressive therapy, comprising:(a) identifying donor reactive T-cell clones in the recipient in an in vitro mixed lymphocyte reaction (MLR); (b) determining the frequency of said donor reactive T-cell clones identified in step (a) in a pre-transplant sample from the recipient; (c) determining the frequency of said donor reactive T-cell clones identified in step (a) in a post-transplant sample from the recipient; (d) comparing the frequencies of said donor reactive T-cell clones in said pre- and post- transplant samples; (e) determining that immune reconstitution is not occurring by determining that when the number of unique adaptive immune receptor sequences is statistically significantly similar or decreasing in the post-transplant sample compared to the pre-transplant sample; and (f) actively modifying treatment to withdraw immunosuppressive therapy to the recipient.
Claim 6 recites same, with the exception that steps (e) and (f) recite: (e) determining that immune reconstitution is occurring in the subject by determining that the number of unique adaptive immune receptor sequences is statistically significantly increased in the posttransplant sample compared to the pre-transplant sample, and (f) actively modifying treatment by reducing administration of immunoreconstitutive therapy to the recipient.
Claims 5 and 8 recites the methods of claims 1 and 6 respectively, wherein the organ transplant is a heart transplant, a kidney transplant, a liver transplant, a lung transplant, a pancreas transplant, an intestine transplant, a stomach transplant, a testis transplant, a thymus transplant, a hematopoietic cell transplant, or combination thereof.
Sykes provides a method of diagnostic assessment of immunocompetence in a solid organ transplant recipient undergoing immune suppressive therapy, comprising:(a) identifying donor reactive T-cell clones in the recipient in an in vitro MLR (see ¶ 122 for example); (b) determining the frequency of said donor reactive T-cell clones identified in step (a) in a pre-transplant sample from the recipient; (c) determining the frequency of said donor reactive T-cell clones identified in step (a) in a post-transplant sample from the recipient recipient; (d) comparing the frequencies of said donor reactive T-cell clones in said pre- and post- transplant samples; (e) determining whether immune reconstitution is occurring increasing or decreasing in the post-transplant sample compared to the pre-transplant sample; and (f) actively modifying treatment to the recipient. See ¶¶ 9-22 for example. Sykes teaches that the transplanted organ may be a heart, a kidney, a liver, a lung or lungs, a pancreas, an intestine, a stomach, a testis, a thymus, hematopoietic cells, or a combination thereof. See ¶ 27 for example. The invention is thus anticipated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633